DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 5/17/2021 have been fully considered:
The amendments to claims 1, 16, and 23 have made the claims allowable.
The rejection to claim 9 has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dangel et al (U.S. Pub #2017/0068049), in view of Lucero et al (U.S. Pub #2014/0092576), in view of Dang et al (U.S. Pub #2016/0276729).
With respect to claim 9, Dangel teaches a method comprising, 
fabricating a waveguide structure including 

9WO 2018/125150PCT/US2016/069248 fabricating a cavity (Fig. 1, 142) of the waveguide; and 
combining the top cover and the cavity to form the waveguide (Fig. 1, S60).
Dangel does not teach that the waveguide enables high frequency wireless communication within the cavity.
Lucero teaches a waveguide structure, wherein the waveguide is formed such that the optical path (Fig. 3, 268 and Paragraph 43) and/or the cavity (Paragraph 41) is formed from polymer, and wherein high frequency communication is enabled between two devices (Paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to enable the polymer waveguide of Dangel for high frequency communication as taught by Lucero, hence high frequency communication in the cavity of Dangel, in order implement high speed multiplexers, for example (Paragraph 43). 

Dangel does not teach that the waveguide structure enable high frequency wireless communication between a first die and a second die.
Dang teaches an integrated circuit (IC) comprising: 
5a first die (Fig. 2-3, 110); 
a second die (Fig. 2-3, 120); and 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the waveguide of Dangel to enable high frequency wireless communication between a first die and a second die as taught by Dang in order to use the device in a radar, imaging, etc. system (Paragraph 3). 
Dangel and Dang do not teach mounting an active side of the first die on a substrate and mounting an active side of the second die on the substrate;
and attaching the waveguide to a backside of the first die and to a backside of the second die. 
Dang teaches mounting an active side (Fig. 3, i.e. the active side of layer 113 faces downward) of the first die on a substrate and mounting an active side of the second die on the substrate (Fig. 3, 140);
and attaching the waveguide (Fig. 3, 130) to a backside of the first die and to a backside of the second die (Fig. 3, i.e. the backside of die is layer 112 in this embodiment). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the waveguide of Dangel to enable high frequency wireless communication between a first die and a second die as taught by Dang in order to use the device in a radar, imaging, etc. system (Paragraph 3). 
claim 11, Dangel teaches that fabricating the top cover further comprises: etching the first wafer; sputtering a metal on the cavity; and patterning the metal in the cavity (Fig. 1, 144).  
With respect to claim 12, Dangel teaches that10With res fabricating the cavity further comprises: patterning a front side of a second wafer to create an opening; and sputtering a metal on the cavity (Fig. 1, 144).  
With respect to claim 13, Dangel teaches that fabricating the cavity comprises fabricating a plurality of cavities to facilitate a plurality of waveguide signal channels (Fig. 1, 142 and 242).  
With respect to claim 14, Dangel teaches that15With resW combining the top cover and the cavity comprises: aligning the second piece of silicon having the cavity with the first piece of silicon that forms the cover; and bonding the waveguide (Fig. 1).  
With respect to claim 15, Dang teaches attaching the waveguide to the first die and 20the second die.

Allowable Subject Matter
Claims 1, 2, 4-8, 16, and 18-23 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826